354 F.2d 240
Orville W. WALKER, Appellant,v.MONSANTO CHEMICAL COMPANY, a corporation, Appellee.
No. 10077.
United States Court of Appeals Fourth Circuit.
Argued December 9, 1965.
Decided December 16, 1965.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; John A. Field, Jr., Judge.
Richard M. Markus, Cleveland, Ohio (Sindell, Sindell, Bourne, Markus, Stern & Spero, Cleveland, Ohio, and Kaufman & Browning, Charleston, W. Va., on brief), for appellant.
Robert L. Elkins, Charleston, W. Va., (W. T. O'Farrell, John R. Lukens, and Jackson, Kelly, Holt & O'Farrell, Charleston, W. Va., on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and MAXWELL, District Judge.
PER CURIAM:


1
Upon consideration of the record, the briefs of the parties filed herein and the oral arguments of counsel presented at the bar of the court, we find no substantial error commanding reversal. Therefore the judgment below will be affirmed.


2
Affirmed.